           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 1 of 27            FILED
                                                                            2019 Aug-13 PM 12:13
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA

MCGRIFF SEIBELS & WILLIAMS,               )
INC.,                                     )
                                          )
 Plaintiff,                               )
                                          )
v.                                        ) Case No. 2:19-cv-01196-JHE
                                          )
PAUL SPARKS, DARREN                       )        JURY DEMANDED
SONDERMAN, DAVID McMAHAN,                 )
JOHN TANNER, and J. GREGORY               )
MCCOLLISTER                               )
                                          )
  Defendants.
______________________________________________________________________________

                       AMENDED VERIFIED COMPLAINT
______________________________________________________________________________

         COMES NOW, McGriff, Seibels & Williams, Inc. (“Plaintiff” or “MSW”)

and hereby asserts its Amended Complaint against Defendants Paul Sparks

(“Sparks”), Darren Sonderman (“Sonderman”), David McMahan (“McMahan”),

John Tanner (“Tanner”), and J. Gregory McCollister (“McCollister”) (collectively

“Defendants”) and seeks a temporary restraining order, preliminary injunctive

relief, permanent injunctive relief, declaratory judgment, and monetary damages.

Plaintiff MSW avers as follows:

                                INTRODUCTION
         1.      For months, while employed by MSW and while cashing their

paychecks, these former executives and others conspired to compete with MSW


4844-2863-4783
5023063-101719
           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 2 of 27



thereby breaching their duty of loyalty and fiduciary duties. In violation of state

law and their employment agreements, the Defendants have engaged in a

coordinated effort to attempt to cripple their former employer, MSW. This is an

action to stop their active solicitation of MSW employees and clients and to

compensate MSW for its losses.

                                                  PARTIES
         2.      MSW is an Alabama corporation headquartered in Birmingham,

Alabama, which does business in Jefferson County, Alabama and across the State

of Alabama. MSW is an insurance brokerage and provides property and casualty

insurance, employee benefits, life and pension plans, financial services, and surety

products, as well as specialty insurance programs. It specializes in commercial

insurance, construction risk, energy and marine, executive risk, recreational

marine, and surety, as well as employee benefits, health, wellness, and retirement

programs.

         3.      Paul Sparks is a resident of Colorado and is over the age of 19.1 Prior

to his resignation, Sparks served as MSW’s Senior Executive Vice President and


1
  In an attempt to forum shop, Sparks filed a declaratory judgment action in Cobb County, Georgia. In his
Complaint, he contends he is a Georgia resident. See Sparks Cobb County Complaint, attached as Exhibit A.
However, as of September 6, 2016, he affirmatively changed his residence from Georgia to Colorado. See Primary
Address Changes, attached as Exhibit B. Moreover, as recently as February 21, 2019, his joint checking account
shows a Denver, Colorado address. See Redacted Check and Disbursement Request, attached as Exhibit C. The
disbursement was sent to his Colorado address. His car is titled in Colorado. See Exhibit D. Sparks’ representation
he is a Georgia resident is a misrepresentation to the Georgia state court. MSW has removed the action to federal
court and filed a Motion to Transfer the Georgia action as it should have been filed in Alabama. Copies will be
provided to this Court.

                                                        2
4844-2863-4783
5023063-101719
           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 3 of 27



leader of its Financial Services Division. Sparks has been and is working with

Cobbs Allen & Hall ("Cobbs Allen"). Like MSW, Cobbs Allen is an insurance

broker. Like MSW, Cobbs Allen offers property and casualty insurance, employee

benefits, life and pension plans, financial services, and surety products, as well as

specialty insurance programs. Cobbs Allen is a competitor of MSW. 2

         4.      Darren Sonderman is a resident of Georgia and is over the age of 19.

Prior to his resignation, Sonderman served as Executive Vice President of MSW’s

Financial Services Division. Sonderman has been and is working with Cobbs

Allen, MSW’s competitor.

         5.      Sparks and Sonderman are performing the same duties for Cobbs

Allen that they did for MSW. See Exhibit E.

         6.      David McMahan is a resident of Georgia and is over the age of 19.

Prior to his resignation, McMahan served as Senior Vice President of MSW’s

Financial Services Division. McMahan has been and is working with Cobbs Allen,

MSW’s competitor.

         7.      John Tanner is a resident of Georgia and is over the age of 19. Prior

to his resignation, Tanner served as Executive Vice President of MSW’s Financial

Services Division. Tanner has been and is working with Cobbs Allen, MSW’s

competitor.

2
 On or about July 25, 2019, Cobbs Allen announced the creation of its Specialty Insurance Brokerage. See Cobbs
Allen Press Release, attached as Exhibit E.

                                                      3
4844-2863-4783
5023063-101719
           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 4 of 27



         8.      J. Gregory McCollister is a resident of Georgia and is over the age of

19.     Prior to his resignation, McCollister served as Senior Vice President of

MSW’s Financial Services Division. McCollister has been and is working with

Cobbs Allen, MSW’s competitor.

         9.      All Defendants made well over $100,000 each.         Sonderman and

Sparks made over seven figures in compensation.

                                JURISDICTION AND VENUE
         10.     This Court has jurisdiction over this case pursuant to 28 U.S.C. §

1332.         There is complete diversity between the parties and the amount in

controversy exceeds $75,000.00.

         11.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and (3).

                                            FACTS

         A.      Employment of Defendants by MSW
         12.     Sparks and Sonderman were both hired by MSW on December 31,

1997.

         13.     As Senior Executive Vice President for MSW, Sparks was responsible

for the overall leadership of MSW’s Financial Services Division ("FSD") and

MSW’s clients and employees throughout MSW. In that role, Sparks led, along

with Sonderman, the develop and execution of the FSD’s business strategies,

including which insurance products they would develop and promote, which


                                             4
4844-2863-4783
5023063-101719
           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 5 of 27



insurance carriers they would prioritize for MSW’s clients, and which client

prospects to pursue and which courses of action would deliver the best insurance

programs for MSW clients. These business responsibilities provided Sparks with

access to MSW’s confidential and proprietary information and trade secrets

regarding its carrier and client relationships. Sparks’ duties and responsibilities

also included leadership, shared with Sonderman, over FSD’s employee

recruitment, management, and retention practices company-wide. In his role,

Sparks participated in determining FSD employees’ compensation, incentives, job

duties, and performance evaluations.

         14.     In Sonderman’s role as Executive Vice President, he was responsible

for    many      of   the   same   facets   of   FSD’s   strategy   and   business   as

Sparks. Specifically, Sonderman also helped lead MSW’s FSD, including MSW’s

clients and employees throughout MSW. Sonderman, along with Sparks, led the

development and execution of the FSD’s business strategies, including which

insurance products they would develop and promote, which insurance carriers they

would prioritize for MSW’s clients, and which client prospects to pursue and

which courses of action would deliver the best insurance programs for MSW

clients. These business responsibilities provided Sonderman with access to MSW’s

confidential and proprietary information and trade secrets regarding its carrier and

client relationships.       Sonderman’s duties and responsibilities also included


                                             5
4844-2863-4783
5023063-101719
           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 6 of 27



leadership, shared with Sparks, over FSD’s employee recruitment, management,

and retention practices company-wide. In his role, Sonderman participated in

determining FSD employees’ compensation, incentives, job duties, and

performance evaluations.

         15.     On their first day of employment, they signed Employment

Agreements.

         16.     Their Employment Agreements include several restrictive covenants.

See Employment Agreements of Sparks and Sonderman, attached as Exhibit F.

         17.     Specifically, they agreed:

         While employed by Employer, Employee agrees to devote all of the
         Employee’s working time and efforts to the performance of
         Employee’s duties as assigned to Employee from time to time by the
         officers or board of directors of Employer, and to undertake no course
         of action contrary to the best interest of the Employer.

         See Paragraph 2, Exhibit F (emphasis added).

         18.     The Agreements also state:

         During Employee’s employment with Employer, Employee agrees to
         devote Employee’s best efforts to further the interests of Employer.
         Employee further agrees that, while Employee is employed by
         Employer, Employee will not at any time or in any place, directly or
         indirectly, engage or consult in a business similar to, or competitive
         with, the business engaged in by Employer…

         See Paragraph 3, Exhibit F (emphasis added).

         19.     Further, they agreed:



                                              6
4844-2863-4783
5023063-101719
           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 7 of 27



         Employee shall treat as confidential all trade secrets and confidential
         information received in the course of this employment, and shall not
         disclose such information during such employment or hereafter; nor
         shall Employee disclose or use such secrets or information in any
         subsequent employment.

         See Paragraph 2, Exhibit F (emphasis added).

         20.     Moreover, the Agreements provide:

         [I]n the event of the termination of employment of Employee, whether
         voluntary or involuntary, and for a period of two years after the
         termination of employment, Employee will not, directly or indirectly,
         on his own behalf or on behalf of others contact, solicit, make sales to
         or attempt to procure business from any "client" or "prospective
         client" (as defined hereafter) of Employer within the states of Georgia,
         Florida, Alabama, Mississippi, Texas, Tennessee, Louisiana, South
         Carolina and North Carolina.

         See Paragraph 4, Exhibit F.

         21.     Sparks and Sonderman also promised not to solicit employees:

         Employee also agrees that during such two-year period Employee
         shall not, directly or indirectly, solicit or induce any employees of
         Employer to leave the employment of Employer or enter any business
         competitive with Employer.

         See Paragraph 4, Exhibit F.

         22.     Importantly, their Agreements have clear choice of law and choice of

venue provisions:

          In the event of any litigation between the parties (including, but not
          limited to, any dispute involving the subject matter or terms of this
          Agreement), the parties agree that any and all actions shall be
          brought and litigated in a state or federal court located in Jefferson
          County, Alabama where in this Agreement is executed, and that no
          party shall request a transfer of such an action to a court outside
                                            7
4844-2863-4783
5023063-101719
           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 8 of 27



          Alabama, nor shall any party file an action in any other state. The
          parties further agree that such a court in Jefferson County, Alabama
          shall be the only proper forum for litigating such dispute and
          Employee agrees to submit to the jurisdiction of such court in
          Alabama.

         See Paragraph 11, Exhibit F.

         23.     On or about March 30, 1999, MSW hired J. Gregory McCollister.

         24.     As Senior Vice President at MSW, McCollister was responsible for

servicing several MSW clients in FSD in an effort, with other MSW employees, to

obtain the best possible insurance programs for clients and to deliver the best

possible client service in executing and maintaining the programs. In his role, he

was introduced to several MSW clients and client prospects, and he was

responsible for, among other responsibilities: helping to maintain and further

develop relationships MSW has with its clients and client prospects through

regular contact with client’s and client prospects’ representatives; helping to

maintain and further develop relationships with insurance company and wholesale

broker representatives; generating goodwill for MSW with MSW’s clients and

representatives in the insurance industry; maintaining the confidentiality of MSW’s

confidential information and trade secrets regarding its clients and proprietary

insurance forms and other products MSW developed; helping to facilitate internal

collaboration among MSW’s FSD employees; and participating in MSW business

development efforts as a representative for and on behalf of MSW, including


                                           8
4844-2863-4783
5023063-101719
           Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 9 of 27



attending industry conferences for MSW, participating in responses to requests for

proposals and helping to prepare the same, and initiating prospective client

relationships for MSW. In his role as Senior Vice President, McCollister had

access to confidential and proprietary information and trade secrets regarding

MSW’s client prospects and clients.

         25.     On his first day of employment, McCollister signed an Employment

Agreement.

         26.     His Employment Agreement, including several restrictive covenants,

is identical to the agreements signed by Sparks and Sonderman. See Employment

Agreement of McCollister, attached as Exhibit G.

         27.     On June 16, 2003, MSW hired John Tanner.

         28.     In his role as MSW’s Executive Vice President, Tanner performed a

broad range of responsibilities important to FSD, including but not limited to:

serving as Claims Counsel for FSD; managing FSD’s claims advocacy, strategy,

execution, and employees; developing relationships with insurance carriers, MSW

client prospects, and MSW clients; preparing insurance policy forms that were and

are unique and proprietary to MSW; and participating in the recruitment,

management, and retention of FSD employees, including participating in the

determination        of   their   compensation,    incentives,   and   performance

evaluations. These job duties and responsibilities provided Tanner with access to


                                           9
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 10 of 27



MSW’s confidential and proprietary information and trade secrets regarding its

carrier and client relationships.

         29.     Tanner also signed an Employment Agreement on his first day of

work.       It is the same agreement as Sparks’ and Sonderman’s. See Tanner

Employment Agreement, attached as Exhibit H.

         30.     On May 2, 2016, MSW hired David McMahan as a Senior Vice

President and he signed an Employment Agreement on that date.3 See McMahan

Employment Agreement, attached as Exhibit I. In his role as a Senior Vice

President and a Producer, McMahan had access to confidential and proprietary

information and trade secrets regarding MSW’s client prospects and clients.

         31.     McMahan’s Employment Agreement is different than the other three

in form but not in substance.

         32.     His Agreement requires him to "act and perform services on an

exclusive basis on behalf of Employer." See Paragraph 1, Exhibit I.

         33.     McMahan’s Employment Agreement forbids him from soliciting

employees. In particular, it provides:

         Employee will not, during the term of his or her employment and for a
         period of two years following the date of termination of Employee’s
         employment (regardless of the reason for the termination of
         employment), whether for himself or on behalf of any other person or
         entity:
3
  McMahan’s agreement is with McGriff, Seibels & Williams of Georgia, Inc., a Georgia corporation, and former
subsidiary of McGriff, Seibels & Williams, Inc., an Alabama corporation with its principal place of business in
Alabama. MSW of Georgia was merged into MSW, Inc. several years ago and is now a dba.

                                                      10
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 11 of 27




         (i)     solicit, participate in, or promote the solicitation of any
                 person, with whom Employee worked or had business
                 contact while employed by Employer, to leave the
                 employ of Employer if such person was employed by
                 Employer at any time during the six months preceding
                 the date of the Employee’s termination of employment
                 from Employer or if such person is employed by
                 Employer on the date of Employee’s termination of
                 employment from Employer.

         See Paragraph 6 a. (1)(i), Exhibit I (emphasis added).

         34.     He promised not to solicit customers for two years. Specifically, his

Employment Agreement states he will not for himself or on behalf of any other

person or entity:

         solicit, divert, or take away, or attempt to solicit, divert or take away,
         on his or her behalf or on behalf of any business in competition with
         Employer, any "McGriff Customer"… or "McGriff Prospective
         Customer"… for the purpose of engaging in any "Competitive
         Activity…" All terms were defined in the Employment Agreement.

         See Paragraph 6 a.(1)(iii), Exhibit I.

         35.     McMahan agreed "not to disclose or use for the purpose of competing

with Employer, directly or indirectly, or aid anyone else by disclosing to any third

party, either directly or indirectly, all or any part of any Confidential Information."

See Paragraph 9, Exhibit I.

         36.     Like the other three Employment Agreements, the Agreement has a

choice of law provision that selects Alabama. See Paragraph 14, Exhibit I.



                                             11
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 12 of 27



         37.     During the course of their employment with MSW, all five

Defendants traveled to Alabama, including to Birmingham. For example, Sparks

and Sonderman participated in the semi-annual strategic meetings in February and

August in Birmingham. They all serviced clients throughout the state of Alabama.

         B.      The Conspiracy Begins

         38.     At least as of April or May, Sonderman and Sparks began plotting to

compete with MSW.

         39.     Sonderman began telling his team members not to attend certain

meetings because "too many people were attending." As a result, those employees

committed to MSW were kept at an arm’s length from those MSW clients.

Sonderman and Sparks boxed out loyal MSW employees so they could lure clients

away.

         40.     On the return travel from Alabama on or around May 7, 2019,

Sonderman approached Dusty Cahill, an MSW Senior Vice President in the FSD,

about leaving MSW. In response, Cahill told his supervisor, Sonderman, that he

had concerns about going somewhere new.

         41.     Later, Sonderman took Cahill to lunch and gave him details about his

plans to leave MSW. He told Cahill he was going to Cobbs Allen and if Cahill

joined him Cahill would get equity in the business. According to Sonderman,

Cahill would make $5 Million or more. He told Cahill "we want you."


                                           12
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 13 of 27



         42.     In an email recovered from Sonderman’s computer, he opined about

the timing and asked himself "are we rushing. Are there better strategies." The

email is dated May 30th – while Sonderman was serving as a highly paid senior

MSW executive.

         43.     He gave himself marching orders like "messaging has to be precise

and clear" and "[w]e need to quantify exactly what future risk is to personnel. We

have to create a future opportunity that establishes economic safety for staff."

         44.     He urged "[w]e need to message to our own people clearly and make

sure we understand what they want. Make sure we are not saving them from

something they don’t want to be saved from."

         45.     He mused "[n]eed to understand sales/production model at JLT

[another competitor] and how it is similar or different than ours. How can these be

meshed and optimized."

         46.     Soon after his lunch with Sonderman on June 6, 2019, Cahill received

a LinkedIn request from Bruce Denson, Jr., President & Chief Operating Officer of

Cobbs Allen. See LinkedIn message, dated June 7, 2019, attached as Exhibit J.

         47.     Sonderman worried about needing to be completely protected in case

of litigation.




                                           13
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 14 of 27



         48.     Before accepting the request from Denson, who was unknown to

Cahill, Cahill asked Sonderman if it related to their prior discussion. Sonderman

stated it did and urged Cahill to "talk to him."

         49.     Cahill accepted the LinkedIn request and Denson asked to "catch up

by phone." See Exhibit J.

         50.     On June 10, 2019, Cahill called Denson, who was in his office in

Birmingham, Alabama. During that call, Denson asked to meet with Cahill.

         51.     The two met later that week at the restaurant in the Whitney Hotel in

Atlanta, Georgia.

         52.     In or around this same time, Sparks instructed members of his MSW

team not to meet with clients.

         53.     Sparks also solicited Cahill. On one trip, he said, "I’m not soliciting

you but be careful. You’ll be there [MSW] by yourself. You’re going to be

miserable." He told Cahill "not to make the money grab," which Cahill understood

Sparks to say do not remain at MSW even if they offer you more money to stay.

         54.     Sonderman told Cahill he was going after an "A Team" which

included 10 MSW employees and potentially two more. Upon information and

belief, each person named in the "A Team" list has been solicited by at least one of

the Defendants and/or Denson.




                                            14
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 15 of 27



         55.     At one point, Sonderman said he would "leave no weapons behind"

and referenced the Art of War.

         56.     On June 7, 2019, Bruce Denson, Jr., President & Chief Operating

Officer of Cobbs Allen, also contacted McCollister, and the two were scheduled to

meet on July 10, 2019.

         57.     On June 13, 2019, Denson emailed Cahill a proposed Confidential

Information Memorandum ("CIM") that outlined Cobbs Allen’s strategic plan.

         58.     In addition to the CIM, Denson emailed a spreadsheet that included

economic model and revenue projections for their new specialty broker venture.

         C.      Five Executives Resign and Join Cobbs Allen
         59.     On June 29, 2018, Sparks reached out to John Howard, the Chairman

of the Board for MSW. Specifically, Sparks asked to discuss "outlook/strategy,"

among other things.

         60.     Initially, the two were to meet in New York on July 11th but on July

4th, Sparks asked to talk sooner. According to Sparks, there were assumptions

being made about his future at McGriff - which was one of the things he wanted to

discuss. Howard agreed to discuss on July 5th. Howard asked if Sparks had talked

to Rick Ulmer about his issues. Sparks did not respond.

         61.     During the July 5th conversation, Sparks indicated he wished to retire

but that he had been pursuing for some time an opportunity to create a specialty


                                            15
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 16 of 27



broker which would be majority owned by employees. Private equity and family

would also fund it. According to Sparks, at some point, the specialty broker would

compete with MSW. At first, it would be limited to a few states but eventually it

would be national. They intended to focus on financial institutions, technology

and energy. The new company would open in September but Sparks wanted to

retire from MSW as of August 30 when his recently granted BB&T Restricted

Stock Units would vest. He stated his Employment Agreement was not strong but

that he intended to follow it.

         62.     Sparks stated it would be a good opportunity for MSW to invest and

promised high level technology. At the end of the call, Sparks stated if Howard

would sign an NDA, he would share the opportunity with him. Sparks stated he

would repay his MSW loan and act professionally. If Howard wanted, Sparks

would submit his resignation that day. Howard suggested he talk to Ulmer about

the NDA and the proposal.

         63.     On July 9, 2019, Ulmer, Read Davis (President of MSW of Georgia),

and Gary Cooney (MSW Co-Vice Chairman) met with Sparks and Sonderman for

dinner in New York City to try and persuade them to remain at MSW. Sparks was

adamant that he was not going to change his mind. Sparks suggested MSW invest

in the venture.       If they would sign an NDA, he would send them a CIM.

Sonderman was clear: he had not resigned.


                                           16
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 17 of 27



         64.     On July 11, 2019, Sparks sent the CIM to Ulmer. In so doing, Sparks

noted he would have "them ‘scrub’ the presentation of any names and other

proprietary/confidential information." The CIM focuses on the same industries as

MSW and stated it planned to acquire "top broker talent." The offices are in the

same locations where MSW has employees, such as Atlanta, Denver (Sparks’

residence), and Houston. Cobbs Allen has no presence in Atlanta or Denver. See

Exhibit E.

         65.     On July 12, 2019, Sparks was informed MSW was not going to

"invest" in his business as they considered it a direct competitor. As a result,

MSW considered his employment terminated immediately.

         66.     Instead of pulling the team together, Sonderman - the second highest

ranking leader in FSD - was busy recruiting MSW employees to leave MSW with

him. On July 12, he told one employee that he intended to finish renewal season,

get close to clients, get paid and then move the business.

         67.     Three days later on July 15, 2019, Tanner resigned and formally

joined Cobbs Allen.

         68.     Less than a week after Sparks retired, on July 18, David McMahan

resigned and formally joined Cobbs Allen.

         69.     On Sunday, July 21, 2019 at approximately 3:00 p.m. CST, during a

call with Rick Ulmer, Sonderman resigned. Upon receiving Sonderman’s


                                           17
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 18 of 27



resignation, Rick Ulmer reminded him of his Employment Agreement and

specifically instructed Sonderman not to return to the office.

         70.     A key card access report shows Sonderman entered the MSW office

in Atlanta at approximately 5:30 p.m. CST - on Sunday, July 21st. While in the

office, Sonderman deleted all of his emails and files from his work laptop.

Security watched Sonderman leave with boxes.

         71.     The very next day, on July 22, 2019, Sonderman called one of MSW’s

clients. During the call, Sonderman told the client that his new firm could offer

better services and pressured the client to take a meeting with him.

         72.     Sonderman also contacted another client and told her that he had left

MSW. The client was clear: she was not going to move the account to him.

         73.     On or about July 16, 2019, an account that Sonderman worked on and

was intimately involved with while at MSW was solicited by Sparks.

         74.     On July 31, 2019, McCollister resigned and formally joined Cobbs

Allen.

         75.     Upon information and belief, an account that McCollister worked on

and was intimately involved with while at MSW was solicited and will likely move

its business to Cobbs Allen.




                                            18
4844-2863-4783
5023063-101719
            Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 19 of 27



           76.      Upon information and belief, Sonderman, Tanner, Sparks, McMahan,

and McCollister continue to solicit MSW’s clients. Further, they are continuing to

persuade, and are trying to persuade, MSW’s employees to leave.

           77.      To date, a total of 10 employees have either resigned or left MSW.

Seven of those employees have joined Cobbs Allen.

           78.      In the highly competitive insurance industry, the loss of these

executives will lead to lost profits and lost customers.

           79.      Although cease and desist letters were sent to all Defendants asking

them to return any confidential information and stop their misconduct, they have

refused.4

           80.      Declaratory and equitable relief is appropriate and necessary to

correct Defendants’ misconduct.

                                          CAUSES OF ACTION

                                                    COUNT I

                             TEMPORARY RESTRAINING ORDER
                              AND PRELIMINARY INJUNCTION

           81.      MSW is suffering and will continue to suffer immediate and

irreparable harm and injury if Defendants use any of MSW’s confidential,

proprietary, and trade secret information, including customer lists, sales lists,

pricing lists, agreements, and business practices, that they acquired during their

4
    Instead, Sonderman filed a state court action in Cobb County. See Exhibit K.

                                                          19
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 20 of 27



employment with MSW. Defendants’ actions will result in the loss of customers to

its competitor. The disclosure of the confidential, proprietary, and trade secret

information will give MSW’s competitor an unfair advantage and the opportunity

to undercut it.

         82.     Further, the non-solicitation provisions of the agreements are due to

be enforced because they reasonably protect MSW’s customer relationships,

employee relationships and business interests.         MSW possesses a protectable

interest in its customers, employees, and the confidentiality and non-solicitation

provisions are reasonably related to that protectable interest. MSW’s request for

enforcement of the agreements against Defendants is reasonable in time and

geographic scope. The enforcement will not cause an undue hardship to

Defendants, and the harm to MSW outweighs any harm that might be caused to

Defendants if the injunction is granted.

         83.     No security or only nominal security should be required with regard to

the requested temporary restraining order and preliminary injunction because

MSW only seeks to enjoin Defendants from soliciting its customers, its employees

and unfairly competing and interfering with MSW by using its confidential,

proprietary, and trade secret information to avoid irreparable damage to MSW’s

business. The Court has discretion to order that only nominal or no security is

required.


                                            20
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 21 of 27



         WHEREFORE, PREMISES CONSIDERED, MSW respectfully requests

that the Court enter an order preliminarily and thereafter permanently enjoining

Defendants, and those acting in concert with them, from soliciting MSW’s

customers, employees and misappropriating MSW’s confidential, proprietary, and

trade secret information, and intentionally interfering with its business

relationships. MSW further requests that the Court enter a declaratory judgment

upholding the Employment Agreements. MSW further requests such additional

and appropriate relief to which it is entitled.

                                       COUNT II

                               BREACH OF CONTRACT

         84.     MSW     and   Defendants   had   contractual   agreements   whereby

Defendants agreed not to solicit MSW’s customers or employees and promised to

maintain and protect MSW’s confidential, proprietary, and trade secret

information. They also agreed to devote all of their time and attention to MSW.

Instead, they were plotting to compete.

         85.     MSW performed its obligations that were not otherwise made

impossible or impracticable.

         86.     Defendants breached their duties on multiple occasions by soliciting

employees, soliciting customers, using confidential, proprietary, and trade secret

information, and breaching their duty of loyalty.


                                            21
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 22 of 27



         87.     Despite requests to cease and desist, Defendants have refused. MSW

continues to be damaged by their breach.

         WHEREFORE, PREMISES CONSIDERED, MSW respectfully requests

compensatory and consequential damages resulting from Defendants’ breach,

injunctive relief to prevent any further breaches, punitive damages, attorneys’ fees,

costs, and any other relief to which MSW is entitled.

                                      COUNT III

      INTENTIONAL INTERFERENCE WITH BUSINESS RELATIONS

         88.     Each of the Defendants was in an Executive leadership role with

MSW and as a result they were aware of MSW’s business relationships with its

existing and potential customers. They all had substantial books of business. They

also have worked with MSW for many years and know its employees, their salaries

and confidential personnel information about them.

         89.     Defendants have intentionally interfered with MSW’s business

relationships and will continue to do so.

         90.     Defendants’ tortious interference with MSW’s contractual and

business relationships has caused and will continue to cause MSW immediate and

irreparable harm.

         WHEREFORE, PREMISES CONSIDERED, MSW respectfully requests

compensatory and consequential damages resulting from Defendants’ tortious acts,


                                            22
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 23 of 27



injunctive relief to prevent any further interference, punitive damages, attorneys’

fees, costs, and any other relief to which MSW is entitled.

                                      COUNT IV

                          BREACH OF FIDUCIARY DUTY

         91.     As part of the Executive leadership at MSW, Defendants owed a duty

to MSW to act with due regard to its interests and with utmost good faith and

loyalty. See Williams v. Williams, 497 So. 2d 481, 483 (Ala. 1986). This duty

required them to, among other things, not act in any manner adverse to MSW’s

interests.

         92.     Defendants breached the duty of loyalty they owed to MSW by

assisting Cobbs Allen to develop a division that is identical to the services offered

by MSW. They also encouraged dissent within MSW to harm MSW. All the

while, Defendants cashed their MSW pay checks.

         93.     As a result of Defendants’ breach of fiduciary duties, MSW has been

damaged and will continue to be damaged.

         WHEREFORE, PREMISES CONSIDERED, MSW respectfully requests

compensatory and consequential damages resulting from Defendants’ tortious acts,

punitive damages, attorneys’ fees, costs, and any other relief to which MSW is

entitled.




                                           23
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 24 of 27




                                      COUNT V

        CONSPIRACY TO INTERFERE WITH BUSINESS RELATIONS

         94.     Defendants and others were present, encouraged, aided, abetted,

assisted, paid money to, or were ready to aid, abet, or assist others in interfering

with the MSW Employment Agreements and customer relationships.

         95.     Defendants agreed to systematically go after MSW’s employees and

customers to undermine MSW. These actions were part of Defendants’ conspiracy

to weaken MSW, create and grow Cobbs Allen, and increase their compensation.

         96.     Defendants’ conspiracy has caused MSW to incur significant and

ongoing damages.

         WHEREFORE, PREMISES CONSIDERED, MSW respectfully requests

compensatory and consequential damages resulting from Defendants’ tortious acts,

injunctive relief to prevent any further misuse, punitive damages, attorneys’ fees,

costs, and any other relief to which MSW is entitled.

                                      COUNT VI

                            DECLARATORY JUDGMENT

         94.     Sparks, Sonderman, and McCollister have challenged the validity and

questioned the enforcement of the Employment Agreements in Georgia.




                                           24
4844-2863-4783
5023063-101719
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 25 of 27



         95.     Plaintiff believes the Employment Agreements are valid and requests

this Court declare they are enforceable. To the extent this Court determines they

are not valid as written, under Alabama law, the Court may blue pencil them.

         96.     An actual justiciable controversy exists between MSW and

Defendants as to the validity and enforceability of the Employment Agreements, as

to which MSW is entitled to have a declaration of rights and further relief as set

forth herein.

                 MSW demands a jury to try all claims, except the claims in equity.

                                 PRAYER FOR RELIEF
         Such other and further relief as the Court may deem just and proper.



                                            Respectfully submitted,

                                            s/ Jenna M. Bedsole
                                            JENNA M. BEDSOLE
                                            DAISY C. KARLSON
                                            Attorneys for Plaintiff


OF COUNSEL
BAKER DONELSON BEARMAN
CALDWELL & BERKOWITZ, P.C.
420 20th Street North, Suite 1400
Birmingham, Alabama 35203
Tel. 205-326-0480




                                            25
4844-2863-4783
5023063-101719
Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 26 of 27
          Case 2:19-cv-01196-ACA Document 11 Filed 08/13/19 Page 27 of 27




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been served upon the following
counsel of record by Certified Mail and/or by electronically filing the foregoing
with the Clerk of Court using the Ala-file electronic filing system, on this the
13th day of August, 2019.

Darren Sonderman                             David McMahan
501 Oak Hill Circle SE                       5590 Lake Island Drive
Marietta, GA 30067                           Atlanta, GA 30327
Via Certified Mail                           Via Certified Mail

Paul Sparks                                  J. Gregory McCollister
820 Gaylord Street                           4574 Chatworth Overlook
Denver, CO 80206                             Roswell, GA 30075
Via Certified Mail                           Via Certified Mail

John Tanner
359 Anderwood Ridge, NW
Marietta, GA 30064
Via Certified Mail




                                             s/ Jenna M. Bedsole
                                             Of Counsel




                                        27
4844-2863-4783
5023063-101719
